FILED
                             NOT FOR PUBLICATION                            JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MATEO AUSTREBERTO SALAZAR-                       No. 07-73010
FUENTES, a.k.a. Mateo Austreberto
Salazar,                                         Agency No. A075-169-404

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Mateo Austreberto Salazar-Fuentes, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We grant the petition for review and remand for further

proceedings.

      In concluding that Salazar-Fuentes’s conviction under California Vehicle

Code § 10851(a) was an aggravated felony theft offense, the BIA did not have the

benefit of our decisions in United States v. Vidal, 504 F.3d 1072 (9th Cir. 2007)

(en banc), and Penuliar v. Mukasey, 528 F.3d 603 (9th Cir. 2008). We therefore

remand to the BIA to reevaluate Salazar-Fuentes’s removability in light of these

intervening decisions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   07-73010